      Case 1:19-cr-10080-NMG Document 1838 Filed 05/07/21 Page 1 of 19




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

vs.                                     Criminal No. 19-CR-10080-NMG

DAVID SIDOO, et al.,

      Defendants.



         WILLIAM MCGLASHAN, JR.’S SENTENCING MEMORANDUM
                   [Leave to File Granted May 6, 2021]



                                          Jack W. Pirozzolo (BBO # 564879)
                                          jpirozzolo@sidley.com
                                          SIDLEY AUSTIN LLP
                                          60 State Street, 36th Floor
                                          Boston, MA 02109
                                          (617) 223-0304

                                          John C. Hueston (pro hac vice)
                                          jhueston@hueston.com
                                          Vicki Chou (pro hac vice)
                                          vchou@hueston.com
                                          HUESTON HENNIGAN LLP
                                          523 W. 6th Street, Suite 400
                                          Los Angeles, CA 90014
                                          (213) 788-4340

                                          Attorneys for Defendant
                                          William McGlashan, Jr.
       Case 1:19-cr-10080-NMG Document 1838 Filed 05/07/21 Page 2 of 19




       Defendant William McGlashan, Jr., by and through his counsel of record, respectfully

submits his Sentencing Memorandum in preparation for his sentencing on May 12, 2021.

                                       INTRODUCTION

       Bill McGlashan is a devoted husband to his spouse of almost 25 years, Marie McGlashan,

and a proud and loving father of three wonderful children. He submits this memorandum to

provide the Court with more context about the life he has led, including his lifelong commitment

to creating and supporting entities that create a positive social and environmental impact. Bill’s

conduct that led to his guilty plea is an aberration in a life otherwise led with integrity and a

commitment to improving the social good. He takes full responsibility for his actions, and he is

prepared to accept the consequences of those actions.

       On February 5, 2021, pursuant to a binding plea agreement under the Federal Rules of

Criminal Procedure Rule 11(c)(1)(C), Bill pleaded guilty to Count Seven of the Fourth

Superseding Indictment (“FSI”), which charges him with wire fraud and honest services wire

fraud, aiding and abetting. PA at 1-2. Bill has pled guilty with respect to his participation in the

“testing” scheme. The parties agree that the appropriate sentence in this case is a term of 3 months

imprisonment, 24 months of supervised release, 250 hours of community service, and a fine of

$250,000. PA at 3. The agreed-upon sentence is proportional to other sentences imposed in this

and related cases, and it falls within the advisory sentencing guidelines range of 0 to 6 months as

calculated by the United States Probation Office. For the reasons that follow, Bill respectfully

requests that the Court impose the agreed-upon sentence which is “sufficient, but not greater than

necessary” to achieve the goals of sentencing as required by 18 U.S.C. § 3553(a).




                                               -1-
       Case 1:19-cr-10080-NMG Document 1838 Filed 05/07/21 Page 3 of 19




                        PERSONAL AND FAMILY BACKGROUND

       A.      Bill’s childhood upbringing instilled in him a commitment to improving the
               world.

       Bill grew up in northern California, in a close-knit family with his parents and sister. Bill

and his family remain close: Bill and his wife and children live next door to his parents and

sister. His parents were and are very active and committed to community service and other

social initiatives, which shaped Bill’s worldview. During these formative years, the McGlashan

family had two international experiences that would ultimately have a profound impact on Bill’s

life. Exhibit A (“Ex. A”) at 9-10. 1 When Bill was a teenager, his family moved to Israel for his

freshman year of high school and lived on a kibbutz. Id. A kibbutz is a collective community,

with members living closely with each other and working on jobs to sustain the community. Id.

Afterwards, Bill and his family traveled through India. Id. These experiences exposed Bill to

the different ways of life for people around the world, as well as the great poverty and inequality

that exists in many places. Id. Through these experiences, Bill realized that he wanted to devote

his life to creating organizations that improve communities around the world. Id.

       B.      Bill has, throughout his life, devoted substantial time and money to charitable
               and philanthropic endeavors.

       Bill began creating organizations and programs aimed at improving the world community

before he left college. During his time at Yale, he launched the Yale-USSR project, which

opened an avenue of communication for students based in the United States and the USSR, in

hopes that increased communication would reduce the threat of war. Ex. A at 9. Bill continued

to pursue a professional path dedicated to improving the social good. After college, he founded




1Over 60 letters have been submitted to the Court on Bill’s behalf. These letters have been
collected and submitted as Exhibit A with internal page numbering for the Court’s reference.

                                               -2-
       Case 1:19-cr-10080-NMG Document 1838 Filed 05/07/21 Page 4 of 19




World Service Corp, a non-profit that brought together teams from the developing and developed

world to tackle issues in the developing world. Id.

       Throughout his life, Bill has given generously of both his time and money to numerous

charitable and philanthropic causes. He has been a member of many philanthropic and nonprofit

organizations, including Endeavor Global, San Francisco Conservation Corps, CommonSense

Media, and Bay Area Discovery Museum, in many cases serving as a trustee or member of the

board. 2 He has also taken an active role in the educational institutions he and his children have

attended, serving as a Member of the Advisory Board for the Yale School of Management, a

Member of the Advisory Council for the Stanford Graduate School of Business, a Trustee of the

Woodside Priory School (where he attended as a youth), and a Trustee for the Marin County Day

School and Marin Academy (both of which his children attended).

       Bill’s contributions have been significant and tangible. In the words of William S. Price,

Bill’s business partner and brother-in-law, “But Bill is not one of those philanthropic donors who

salves his conscience simply by writing large checks. More significant to me is the specific

leadership roles I have seen Bill play in the non-profit world, using his formidable energy and

passion to accomplish big goals.” Ex. A at 66.

        Price goes on to elaborate about Bill’s impact on CommonSense Media, specifically in

pushing CommonSense Media to address the digital divide between rich and poor, and helping

underserved communities:


       For 8 years, I have served as the Chairman of CommonSense Media, a non-profit
       focused on kids, education and technology. CommonSense Media (which can be
       found at www.commonsensemedia.org) is an organization devoted to the
       principle that kids need to be educated about, protected from, and benefitted by


2 Bill resigned from his board and trustee positions following his arrest to avoid distracting from
the important work of each of the organizations.

                                                -3-
       Case 1:19-cr-10080-NMG Document 1838 Filed 05/07/21 Page 5 of 19




       the amazing advances in communications technology. Bill joined the team at
       CommonSense Media to help rally Silicon Valley to bring broadband internet
       technology to public schools. Over the 5 years he served on the board, Bill was a
       true thought leader – he pushed us to broaden our reach to poor and underserved
       communities. CSM has provided remote learning and digital curriculum to 98,000
       K-12 schools, with 1.2 million teachers trained on the curriculum and teaching
       with it. Bill was crucial in getting the resources and people to make this happen.
       He also pushed CSM to do the critical research which highlighted the digital
       divide between wealthy school districts and poorer ones and was a strong voice
       for Connect All, a campaign that has connected thousands of schools across
       America. None of this would have happened without Bill’s leadership and
       support.
       Ex. A at 66.

       Bill’s particular concern with addressing inequality and helping children in underserved

communities was not unique to his work with CommonSense Media. For example, in his role on

the Board at the Bay Area Discovery Museum, Bill was instrumental in spearheading a program

that made the STEM-focused museum more accessible for children in underserved communities.

As a fellow board member for the Bay Area Discovery Museum describes, “Bill had the vision

to increase the number of underserved children who could access the museum; Bill worked

tirelessly and spearheaded an impactful program that helped make the museum more accessible

for children in underserved communities.” Ex. A at 86.

       Bill’s attention to underserved communities has extended to the business world as well.

Wences Casares, friend and entrepreneur originally from Patagonia, writes of Bill’s participation

in Endeavor, which helps entrepreneurs in Emerging Markets:


       When I was getting started there were no venture capital investors in the region,
       no lawyers, or consultants that understood or cared about startups and as a result
       there were almost no entrepreneurs. With the help of people like Bill, that has
       changed dramatically over the last 20 years, with thousands of new successful
       companies being created by a new breed of entrepreneurs supported by Endeavor
       that have created hundreds of thousands of jobs in a region that needs them
       desperately. Bill was an early mover in this way.
       Ex. A at 45.



                                              -4-
        Case 1:19-cr-10080-NMG Document 1838 Filed 05/07/21 Page 6 of 19




        Even after his arrest in this case, Bill has continued to look for new ways to help others.

Bill has been working to support Thrive Scholars, a scholarship program focused on high-

achieving, low-income students of color who are the first in their family to go to college. The

CEO of the organization told Bill’s longtime friend that “Bill was the first business leader he’s

met who engaged with such a degree of authenticity and effectiveness, more than he’d ever seen

before.” Ex. A at 27. Bill has also been working on developing a business that would recycle

and reuse clothing headed for landfills and has been working to create a non-profit to remove

firearms off the street.

        In addition, Bill has donated millions of dollars to non-profits, foundations, and other

charitable organizations. Recipients include organizations such as the Maasai Wilderness

Conservation Trust, The Environmental Working Group, CommonSense Media, San Francisco

Conservation Corps, Global Giving Foundation, Dominican Sisters Vision of Hope, World

Bicycle Relief, Pachamama Alliance, Peace in Schools, Thrive Scholars, Summer Search, and

Conservation International, among many others. In the last three years alone, Bill has donated

$2 million to these and other organizations.

        C.      Bill’s lifelong commitment culminates in the creation of The Rise Fund, an
                investment vehicle that will create billions in positive social and environmental
                impact.

        Bill has long felt a calling to better the lives of others. Longtime friend John Donahoe

recalls that even when Bill was CEO of a major vitamin company and “experiencing great

success as a CEO, [] it was clear that his real passion was to help people in the development

world.” Ex. A at 22. It is thus no surprise that Bill sought, in his vocation, to improve the lives

of those halfway across the world. In 2007, Bill founded TPG Growth as a global investment

firm within TPG Capital. Kien Pham, President of the Vietnam Foundation, writes:

        I believe and know that Bill McGlashan is a good person. He constantly looks for

                                                -5-
       Case 1:19-cr-10080-NMG Document 1838 Filed 05/07/21 Page 7 of 19




       ways to make the world a better place, not only for people whom he knows but
       more than that, for people whose lives are thousands of miles away. When others
       chose the easy career path to benefit from the riches of the U.S., Bill took his
       mind and talents to places where his talents and investment money could make
       the largest impact.

       Bill took his investment firm to Vietnam to find and support good local
       companies so more jobs could be created. Over a decade, thousands of poor
       farmers and students, and factory workers gained a better life because of Bill's
       bold desire to help lift them out of poverty.
       Ex. A at 18.

       Beyond individual investments within his investment firm, Bill’s passion led him to co-

found and create The Rise Fund, an investment vehicle dedicated to social and environmental

impact around the world.

       Bill launched The Rise Fund in 2016 with Jeffrey Skoll, Bono, and his partners at TPG

with a vision “to harness commercial capital at scale and invest in and grow successful

businesses that drive meaningful, measurable, and sustainable positive change.” Ex. C at 3. At

the time, impact investing was a relatively nascent industry and many of the larger investors and

investment shops were not seriously considering investing with a focus on achieving positive

social impact. Ex. A at 11-14. Specifically, The Rise Fund invests in and provides business and

skill-building resources to companies that seek to drive positive social and environmental

impact. Bill realized that government and non-profit action would not be enough to address the

major social and environmental issues worldwide—instead, Bill sought to take capitalism and

for-profit investment and direct it into areas that will drive a positive impact for the world, as

well as a return for the profit-motivated investor.

       Skoll, founder of the Skoll Foundation, Participant Media, and other social impact

organizations, writes, “Over the course of my career in social impact, I have met many people

who talk about making change in the world when really they have some personal agenda for



                                                 -6-
       Case 1:19-cr-10080-NMG Document 1838 Filed 05/07/21 Page 8 of 19




financial gain or wish to leverage my reputation for their benefit as some sort of greenwashing.

But Bill really meant it.” Ex. A at 12.

       Under Bill’s leadership, and as a testament to his dedication and passion, The Rise Fund

grew to a multi-billion-dollar investment vehicle. As Skoll describes, it was “the first impact

investment organization of substantial size.” Ex. A at 13. The Rise Fund has invested $2 billion

in organizations that address a variety of social and environmental issues, such as access to

education and healthcare. Recognizing that attracting the interest of many investors would

require measurable and demonstrative impact, Bill also helped to found Y-Analytics, an

organization that developed a method for measuring the social and environmental impact of

investments by The Rise Fund as well as other entities. Ex. A at 11-14.

       Of the voluminous letters of support submitted by Bill’s family, friends, and colleagues,

many attest to how Bill’s talent, drive, and connections were crucial to the growth and success of

the Rise Fund.

       Skoll, co-Founder of the Rise Fund, writes:

       As much as I’d like to think Bono and I contributed to this new organization, Bill was the
       engine of Rise from the very start. He tapped his global network of sovereign wealth
       funds and pension funds and high net worth individuals who until then had very little
       appetite for (or experience) investing in social good opportunities.
       [… ]

       When Bill McGlashan came in and put all his weight behind Rise, he convinced serious
       investors that they should invest their pensioners’ funds in a dairy in India or a health
       drone company in Zambia, things they were unaccustomed to. But they agreed and
       committed billions of dollars of capital to Rise. The team Bill [assembled] within Rise
       were a who’s who of the impact investing world.
       Ex. A at 13.

       The Rise Fund has undoubtedly been a large force for good in this world. Skoll

highlighted the impact from just 2019 alone in a few key areas: “Access to Education (18M

students, impact value of $530M), Health (7.8M people, impact value $470M), Carbon


                                               -7-
       Case 1:19-cr-10080-NMG Document 1838 Filed 05/07/21 Page 9 of 19




Reduction (14.5M tonnes averted, impact value $300M), Financial Services (4.1M people

enrolled, impact value $160M).” Id. The Rise Fund is on track to deliver 13X (or $26 billion) of

underwritten impact over the 10-year life of the fund. Other metrics are summarized in the Rise

Fund’s annual report, which has been submitted to the Court (Exhibit C). The numbers are so

staggering as to render The Rise Fund’s impact to be almost abstract. The letters of support

provide some concrete examples of how impactful Bill’s work has been for individuals and

communities.

       Bill Price, co-founder of TPG, writes “There are many examples of how this work is

changing the world, but one notable example is Dodla Dairy in India, a story that relatively few

people know.” The Rise team “realized with a large infusion of capital, [Dodla] could help

hundreds of thousands of small farmers and families get their milk safely to market and earn a

sustainable living, enabling them to stay on their traditional lands providing needed stability to

their region. Dodla not only expanded into new areas in India and abroad, Dodla farmers’

income rose by an extraordinary 50% in only a few years after this investment. This company

would not be able to serve the 240,000 people that are flourishing today without the effort Bill

put in to overcome the many obstacles to its creation, and there are tens of thousands of people

whose lives are dramatically better because of Bill’s work.” Ex. A at 67.

       Jeff Skoll, co-founder of The Rise Fund, details just a few examples of the concrete

impact of The Rise Fund:

       The primary beneficiaries of the impact of the work of the Rise portfolio have been low
       income or disadvantaged communities in the US or around the world. In Rwanda, 30% of
       national blood supplies are delivered by the Rise company Zipline. Greater than 5% of
       otherwise unbanked households in the US are now using the financial services of Rise
       companies. In South Asia and Africa, where 80% of deaths are from non-communicable
       diseases, there were 2.7M patient visits to healthcare facilities run by Rise organization
       Evercare. Cellulant, a Rise company that provides financial services for rural farmers in
       Africa, has helped client farmers increase their income by 32%.


                                                -8-
       Case 1:19-cr-10080-NMG Document 1838 Filed 05/07/21 Page 10 of 19




        Ex. A at 13-14.

        Bill’s commitment to being a force for good in this world is a defining theme in his life,

as evidenced by the many thoughtful letters submitted on his behalf. These letters highlight not

only Bill’s commitment to social change, but also his integrity and honesty in the conduct of his

business. Kristin Martindale, who spent 17 years reporting to Bill and working with him directly

every day, explains that her “career-long dedication to Bill was primarily driven by the

comprehensive and consistent integrity he demonstrated in his professional and personal life.”

Ex. A at 15. She states: “We could have taken shorter, easier paths to win faster or bigger, but

Bill never backed away from complexity to do everything in alignment with his values. He held

all of us to that standard.” Id.

        Bill is committed to finding a way to making a positive impact in the world after he has

served his sentence and repaid his debt to society. As the letters attest, many of his friends and

colleagues look forward to his return to impact work. As Jeff Skoll says, he “anxiously await[s]

Bill finishing whatever sentence is determined so that [they] can get to work []” Ex. A at 11.

        D.      Bill brings his same devotion and commitment to integrity to his family and
                friends.

        Despite his extensive professional and philanthropic commitments, Bill has been a

devoted husband and father, and he is deeply involved in his children’s lives. In their letters to

the Court, Bill’s children write of his involvement in their lives, explaining Bill’s passion and

excitement for each of their educations, extracurricular activities, and varied interests. Ex. A at

4-8. They also describe the values that he instilled in them. Bill’s eldest son explains that his

father “had always taught us that hard work and grit are what matter. It is the way he lived his

life. He pointed to the hundreds of people he had hired over the years and how it was their

character, not their pedigree, that had defined their success.” Ex. A at 5. Bill’s second son


                                                -9-
       Case 1:19-cr-10080-NMG Document 1838 Filed 05/07/21 Page 11 of 19




explains: “he has always taught me and my siblings to work hard, and to persevere no matter

what challenges we face.” Ex. A at 6-7. And his daughter describes him as the “most loving,

caring, and compassionate father” and explains that her “whole life [she has] seen and heard

[her] family helping others.” Ex. A at 8.

        Bill’s wife, Marie, also details his devotion to his family: “His top priority in life is our

family and he has been an amazing partner to me, and father to our three children. Not only has

he provided us with a wonderful life but he has also been deeply committed to our emotional and

social well-being.” Ex. A at 2. She explains that although Bill was incredibly busy with his

work at TPG Growth and The Rise Fund, “he made every effort to be consistently present with

the family” and that he ensured their family “had quality time – helping with homework,

coaching, weekend adventures, and family recreation.” Id. Even today, as Bill faces his prison

sentence, Marie explains, “he does not care about the hardship that he will experience; his sole

concern has been his family and whether or not he will be out in time to help the kids start school

in the fall.” Ex. A at 3.

        Bill is also a committed friend. The over sixty letters submitted on his behalf are

consistent in speaking of his character, high integrity, and compassion – outside of the instant

offense, which shocked everyone who knew Bill. As recounted by the Reverend Martin Mager,

Bill’s high school counselor and teacher, the opening line for the poem Bill chose for his high

school yearbook was, “It’s doing the job the best you can, and being just to your fellow man.”

Ex. A at 24. Bill has instilled in his family and in his close family friends the importance of

giving of one’s time, skills, and resources to have a positive impact in the world. Id. In 2013,

Bill relocated his family to India for a year so that his children could have a similar experience to

the one he had as a teenager—an opportunity to understand firsthand both the diversity in the



                                                 - 10 -
       Case 1:19-cr-10080-NMG Document 1838 Filed 05/07/21 Page 12 of 19




world, as well as the vast inequality and critical challenges that exist around the globe. Ex. A at

2-3.

       Numerous letters attest to Bill’s great personal kindness – often during times of difficulty

and tragedy. One friend writes of how Bill guided him through an incredibly difficult time in his

life— “the most valuable act of kindness anyone has ever done for me.” Ex. A at 28. Another

friend writes that when an employee at his company committed suicide and they established a

fund for the employee’s family, Bill contributed what ended up being almost 50% of the total

capital contributed. Ex. A at 63. Another friend recounts Bill’s spontaneous, extremely

generous gift of IVF that helped them become parents to their daughter. Ex. A at 32. The

Gerbers write of how they chose Bill and Marie, rather than family members, to be the guardians

for their children, if something were to happen to them. Ex. A at 33. Bryan Meehan also writes

of how he and his wife have chosen Bill and Marie as the guardians for their children. Ex. A at

52.

       E.      Bill has great remorse for his actions and fully accepts responsibility.

       Bill hired Rick Singer initially for his legitimate tutoring and college counseling services.

But when Singer offered that he could guarantee Bill’s son a high score on the ACT in exchange

for a $50,000 donation to his registered non-profit, Key Worldwide Foundation (“KWF”), Bill

accepted that offer. He will always deeply regret that decision. Bill has pled guilty to his

participation in the testing scheme. However, it is uncontroverted that Bill’s son had no

knowledge of the testing scheme. And while Bill regrets the lapse of judgment that led him to

also discuss the side door with Singer, he did not complete the side door.

       Bill is profoundly remorseful for his conduct. Committing any crime would be a huge

betrayal of Bill’s values and character; committing this crime, which aggravated inequalities Bill



                                               - 11 -
      Case 1:19-cr-10080-NMG Document 1838 Filed 05/07/21 Page 13 of 19




has worked so hard to remedy in so many other areas of life, was an unthinkable departure from

his moral compass.

       Bill's wife, Marie, describes how Bill's crime was a giant aberration not only in tenns of

his character, but how they have raised their children:


       When I learned after the atTest that Bill had used Rick Singer's service to ensure
       our son received a good testing score, I was utterly shocked. First of all, our son
       did not need the help. He was doing ve1y well in school and preparing for his
       ACT and getting high practice test scores (which Bill was unawai·e of). When he
       re-took the test, he got a 33 - a 98th percentile score. Second, this was not our
       Bill. He has never cut comers, cheated or lied. In fact, he has lived his life in the
       exact opposite way. Bill and I have both modeled to our children hard work,
       perseverance, accountability and honesty.
       Ex. A at 2-3.


       For the past two yeai·s, Bill has engaged in deep self-reflection to understand how he

strayed so far from his moral compass. Countless letters describe Bill's remorse and deep desire

to make amends for his conduct. He has accepted responsibility for his actions and has ah-eady

faced many consequences. After the case was indicted, Bill resigned from TPG and was then

tenninated, severing him from both TPG Growth and The Rise Fund, his life's work and

passion. 3 He lost many millions of dollai·s-all of the perfo1mance compensation based on the

returns generated for investors that he had earned over 15 years associated with TPG Growth and

The Rise Fund-which he understands and accepts.

       Bill also stands ready to accept the prison sentence, fine, and community service

requirements agreed to in his plea agreement. However, for him, this all pales to the hmi he has




                                               - 12 -
       Case 1:19-cr-10080-NMG Document 1838 Filed 05/07/21 Page 14 of 19




caused his family. Bill’s children have been particularly affected, and they have struggled with

the attention and publicity they and their family have received due to this case. Bill’s eldest son

was not allowed to attend his high school graduation due to the publicity, despite the fact that the

high school determined based on an independent investigation that he had no knowledge of his

father’s actions. He also withdrew his application from USC, his first-choice school at the time,

and took a gap year. Above all, Bill is deeply ashamed that he engaged in wrongful conduct

instead of placing his trust where it belonged, in his son’s abilities to perform well and to be

resilient in the face of potential disappointment.

       Bill’s remorse and acceptance of responsibility is sincere. This is evidenced by the many

letters from family and friends, a sample of excerpts of which is below.

       Kristin Martindale, Bill’s former employee writes:

       I went to see Bill and his wife Marie within a few weeks of him being arrested in 2019.
       They graciously invited me into their home at an incredibly difficult time. I was grateful
       as I needed to see him – to ground myself in the reality of what had happened, understand
       whether I had it all wrong all these years, and to offer any support I might be able to
       provide to my friend and his lovely family. What I found that Saturday morning was
       exactly what I always knew to be true – Bill’s integrity intact, confirmed by his candor
       with me about what happened, and his complete and deep remorse for his actions. Clearly
       wide awake to the difficult reality he was in and what was to come. Given that, it was so
       easy to offer grace to my friend. I knew that the journey ahead would be his toughest, but
       that he would turn it into an opportunity for deep personal growth. He has never been
       resistant to the hardest work for the most important and best outcomes.

       Since March of 2019, Bill has been humble, truthful, and remorseful for his conduct,
       stating clearly and consistently that what he did was wrong. I understand Bill is being
       sentenced for committing a felony. He has spent the last two years doing the deep
       personal work necessary to understand how he got here. I have no doubt the criminal
       justice system will never see him again and complete confidence he will work with deep
       awareness and even more passion to better our world in the many years ahead.
       Ex. A at 17.

       William S. Price, Bill’s business partner and brother-in-law, describes Bill’s deep self-

reflection and remorse:



                                                - 13 -
       Case 1:19-cr-10080-NMG Document 1838 Filed 05/07/21 Page 15 of 19




       But I can tell you that I know that Bill has spent hundreds, if not thousands, of hours over
       the past two years trying to figure out how he made such a terrible decision. The two of
       us have discussed this countless times. And while I cannot say I fully understand all of
       the demons that led Bill to work with Rick Singer in this criminal way, I do know that
       Bill is extremely remorseful and accepts full responsibility for the terrible decisions he
       made. He blames no one but himself. He understands the outrage over his conduct and
       owns what he did. He has reached out to apologize not only to his son and to his family,
       but also to his colleagues and community. He knows that he failed to live up to his own
       values.

       I know from my conversations with Bill that this chapter in his life will inform the rest of
       his life – it will shape who he is forever. But while this will be an overhang that will
       follow him for years, I am equally confident that Bill will not let his bad decisions define
       him. Like the fund he created, he will rise again and will do much good in this world. I
       have no doubt that Bill has learned from this experience and that there is literally no
       chance that he will ever make a selfish/criminal decision like this again.
       Ex. A at 67-68.

       Bill is a first-time offender. Prior to his engagement with Singer, he had never been

arrested or charged with a crime, much less convicted of one. His conduct was wrongful, but it

is an aberration in a life otherwise led with great integrity, compassion, and commitment to

service and improving the lives of those around the world. As summarized by Mo Ibrahim,

founder of the Mo Ibrahim Foundation which is focused on the importance of governance and

leadership for Africa, “This man is a decent human being. He embarrassed me, his friends and

family but above all, himself, by that awful slip of judgement, but I also remember all his

relentless good work in Africa and his compassion for African people. I respect and love him

and hope to get him back to what he does best, alleviating poverty through clean, decent

business.” Ex. A at 21.

       Based on the life Bill led prior to Singer, and his deep personal reflection since then, it is

clear that Bill will not offend again.

                      THE ADVISORY GUIDELINES CALCULATION

       The defense agrees with the calculations of the United States Probation Office about the



                                               - 14 -
      Case 1:19-cr-10080-NMG Document 1838 Filed 05/07/21 Page 16 of 19




applicable guidelines calculation and resulting advisory guidelines range.


       Base Offense Level      7              USSG § 2B1.1(a)(1)

       Acceptance              -2             USSG § 3E1.1(a)

       Total offense level:    5

       Bill is in the lowest criminal history category, category I, with zero criminal history

points. His resulting advisory guidelines range is 0-6 months.

          THE 3553(a) FACTORS SUPPORT THE AGREED UPON SENTENCE

       As set forth above, the parties have agreed that the appropriate sentence in this case is a

term of 3 months imprisonment, 24 months of supervised release, 250 hours of community service,

and a fine of $250,000. PA at 3. Not only is the agreed-upon sentence consistent with the

guidelines, see 18 U.S.C. § 3553(a)(4), but it is appropriate when one considers other relevant

sentencing factors.

       First, the proposed sentence appropriately takes into account the seriousness of the offense,

provides just punishment, and avoids unwarranted disparity in the sentencing of similarly situated

defendants. See 18 U.S.C. § 3553(a)(1), (2) & (6). The three-month sentence of incarceration

represents a serious sanction for Bill’s conduct and it is well in line with the sentences imposed in

this and related cases. As the offense conduct makes clear, Bill participated in the testing scheme

with one child on one test. He also engaged in the conduct without the knowledge of his child or

any other family members. And while he also discussed the side door scheme, he ultimately did

not pursue it. As this Court is aware, many of the other defendants who received greater sentences

participated in multiple schemes, or involved their children, or even participated in multiple

schemes with multiple children. The proposed sentence compares favorably to the sentence the

Court imposed on David Sidoo, who received a three-month sentence and whom the government


                                               - 15 -
       Case 1:19-cr-10080-NMG Document 1838 Filed 05/07/21 Page 17 of 19




has said is most comparable to Bill. See Sidoo Sentencing Tr. at 25, United States v. Sidoo, et al.,

No. 19-cr-10080, Dkt. 1401. It is also a more severe sentence than that imposed on two parents,

Gordon Caplan (1 month) and Jane Buckingham (3 weeks), both of whom engaged in the testing

scheme with one child and also discussed the side door scheme with Singer, but did not go through

with it—albeit at an earlier stage of discussions, which is accounted for by Bill’s higher sentence.

See Buckingham Sentencing Tr. at 8-12, 37, United States v. Abbott et al., No. 19-cr-10117, Dkt.

583. Caplan Sentencing Tr. at 31-33, 47, United States v. Abbott et al., No. 19-cr-10117, Dkt. 515.

       Second, as described at length above, Bill has otherwise led an exemplary life. See 18

U.S.C. § 3553(a)(1). The numerous letters of support for Bill attest to the fact that, aside from this

episode, Bill has led a life of integrity, one that not only has included dedication to his family, but

also to improving the lives of others. As set forth at length above, Bill has also fully accepted

responsibility for his conduct. Indeed, even though he preserved certain rights of appeal in his

plea agreement, Bill will not be seeking to remain on release pending appeal. He is willing to

serve this sentence, which he will have completed even if he is ultimately successful on appeal.

       Third, the proposed sentence adequately serves the goals of both specific and general

deterrence. See 18 U.S.C. § 3553(a)(2). Bill poses no risk of re-offending. He is a person who

has never before violated the law, has shown genuine remorse for his conduct, and has taken full

responsibility for his actions. The very public nature of this three-month sentence will serve as

ample warning to others of the very severe consequences that result from the conduct. A more

severe sanction will provide no additional measure of deterrence, either specific or general.

                                          CONCLUSION

       As described in this memorandum, Bill has led a life of integrity and with deep commitment

to making a lasting, positive change on the world. Bill’s engagement with Singer is an aberration



                                                 - 16 -
      Case 1:19-cr-10080-NMG Document 1838 Filed 05/07/21 Page 18 of 19




in his life. He has engaged in hard work and deep reflection to understand what led him down this

errant path, and to ensure that it will not happen again. He has accepted responsibility and is

deeply remorseful. He looks forward to paying his debt to society so that he can continue pursuing

his life’s commitment to making a positive social and environmental impact around the world.

       For all the foregoing reasons, William McGlashan, Jr. respectfully requests that the Court

impose the sentence agreed to by the Government and Defendant. He requests assignment to

FCI Lompoc, so that he can be closer to family while he serves his sentence. He requests an

early report date, no later than 30 days from the date of sentencing, as he hopes to complete his

prison sentence before his children begin school in the fall, and also that his passport be returned

to him upon completion of his sentence.


 Dated: May 7, 2021                                Respectfully submitted,


                                                   /s/ Jack W. Pirozzolo
                                                   Jack W. Pirozzolo (BBO # 564879)
                                                   jpirozzolo@sidley.com
                                                   SIDLEY AUSTIN LLP
                                                   60 State Street, 36th Floor
                                                   Boston, MA 02109
                                                   (617) 223-0304

                                                   John C. Hueston (pro hac vice)
                                                   jhueston@hueston.com
                                                   Vicki Chou (pro hac vice)
                                                   vchou@hueston.com
                                                   HUESTON HENNIGAN LLP
                                                   523 W. 6th Street, Suite 400
                                                   Los Angeles, CA 90014
                                                   (213) 788-4340

                                                   Attorneys for Defendant
                                                   William McGlashan, Jr.




                                               - 17 -
      Case 1:19-cr-10080-NMG Document 1838 Filed 05/07/21 Page 19 of 19




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 7, 2021, I filed a redacted copy of this document through the

CM/ECF system and a copy will be sent electronically to the registered participants as identified

on the Notice of Electronic Filing (NEF). I further certify that an unredacted copy of this

document is being served via hand-delivery and email on counsel for the government and the

probation office.

                                                              /s/ Jack W. Pirozzolo
                                                              Jack W. Pirozzolo




                                               - 18 -
